Rugg, C. J.
There was evidence reported in this record from which the facts might have been found to be that the plaintiff, *37while walking on the sidewalk of a travelled way in the exercise of due care, was struck and severely injured by an automobile truck used by the defendant in her business, and being at the time driven negligently by a servant of the defendant while in the performance of his work for the defendant. It is not necessary to state this evidence in detail. There are no circumstances requiring a finding of justifiable cause for the servant of the defendant to drive the truck upon the sidewalk or against the plaintiff under the conditions then existing. No error of law is disclosed on this record. Powers v. Loring, 231 Mass. 458. Burns v. Oliver Whyte Co. Inc. 231 Mass. 519. Rasmussen v. Whipple, 211 Mass. 546. Rogers v. Phillips, 206 Mass. 308. Alpert v. Ellis, 236 Mass. 404. Heywood v. Ogasapian, 224 Mass. 203. Buckley v. Sutton, 231 Mass. 504. Schlehuber v. American Express Co. 230 Mass. 347. D’Addio v. Hinckley Rendering Co. 213 Mass. 465.

Exceptions overruled.